TERMINATION AGREEMENT

 

 

        TERMINATION AGREEMENT dated as of July 27, 2004,  by and between
SELECTIVE INSURANCE COMPANY OF AMERICA (the "Company"), a New Jersey
corporation, having an office at 40 Wantage Avenue, Branchville, New Jersey
07826, and Michael H. Lanza, 100 Goddard Avenue, Brookline, MA   02445.



W I T N E S S E T H:



        WHEREAS, the Company recognizes the Executive to be a valuable
management employee of the Company; and

        WHEREAS, the Company recognizes that a change in control of Selective
Insurance Group, Inc., the Company's parent corporation ("Selective"), could
occur in the future, and that it is of importance to the Company and to
Selective and its stockholders to provide for the continuity of management and
its uninterrupted attention and dedication to the business affairs of the
Company; and

        WHEREAS, the Board of Directors of the Company (the "Board") has
determined that appropriate steps should be taken to encourage the continued
attention and dedication of principal members of the Company's management to
their assigned duties in circumstances arising from the possibility of a change
in control of Selective; and

        WHEREAS, the Company has determined that an arrangement of the type set
forth herein will serve the purpose of attracting desirable persons for
executive positions with the Company, will induce the Executive to remain with
the Company, and will enhance the Executive's ability to assess and advise the
Board as to whether any proposal involving a change in the control would be in
the best interests of the Company, Selective and its shareholders and to take
such other action regarding such proposal without being influenced by the
prospects of his own future employment with the Company; and

        WHEREAS, the Company and the Executive wish to set forth their
agreements as to the subject and procedures contemplated hereunder
acknowledging, however, that this Agreement supplements any employment agreement
that may be in effect from time to time between the Executive and the Company
and sets forth the severance benefits which the Company agrees will be provided
to the Executive in the event the Executive's employment with the Company is
terminated subsequent to a change of control of Selective under the
circumstances hereinbelow described.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

        1.     Term of Agreement.

                The term of this Agreement (the "Term") shall commence on the
date hereof and shall continue in effect until July 27, 2007, provided, however,
that commencing on July 27, 2007 and each July 27th thereafter (each such July
27th being hereinafter referred to as an "Extension Date"), the Term shall
automatically be extended for one (1) additional year, unless at least
twenty‑four (24) months prior to an Extension Date, the Company or the Executive
shall have given written notice in the manner hereinafter prescribed that the
Term shall not be extended as of the next Extension Date; and, provided further,
that if a "Change in Control" of Selective, as defined in Section 2 hereof,
shall have occurred during the term, as the same may be extended, this Agreement
shall terminate on the last day of the twenty-four (24) month period commencing
on the date that such Change in Control shall have occurred.  Notwithstanding
anything in this Section 1 to the contrary, this Agreement shall terminate if
the Executive or the Company terminates the Executive's employment prior to the
date on which a Change in Control shall occur.

        2.     Change in Control.

                (a)           For the purposes of this Agreement, a "change in
control of Selective" (a "Change in Control") shall mean the occurrence of an
event of a nature that would be required to be reported in response to Item 1(a)
of a Current Report on Form 8-K, as in effect on the date hereof, pursuant to
Sections 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") provided, however, that a Change in Control shall, in any event,
conclusively be deemed to have occurred upon the first to occur of any one of
the following events:

--------------------------------------------------------------------------------




                                (i)  The acquisition by any person or group,
including, without limitation, any current shareholder or shareholders of
Selective, of securities of Selective resulting in such person's or group's
owning of record or beneficially twenty‑five percent (25%) or more, of any class
of voting securities of Selective;

                                (ii)  The acquisition by any person or group,
including, without limitation, any current shareholder or shareholders of
Selective, of securities of Selective resulting in such person's or group's
owning of record or beneficially twenty percent (20%) or more, but less than
twenty‑five percent (25%), of any class of voting securities of Selective, if
the Board adopts a resolution that such acquisition constitutes a Change in
Control;

                                (iii)  The sale or disposition of all or
substantially all of the assets of Selective;

                                (iv)  The reorganization, recapitalization,
merger, consolidation or other business combination involving Selective the
result  of which is the ownership by the shareholders  of Selective of less than
eighty percent (80%) of those voting securities of the resulting or acquiring
entity having the power to elect a majority of the board of directors of such
entity; or

                                (v)  A change in the membership in the Board of
Directors of Selective (the "Selective Board") which, taken in conjunction with
any other prior or concurrent changes, results in twenty percent (20%) or more
of the Selective Board's membership being persons not nominated by Selective's
management or Selective's Board as set forth in Selective's then most recent
proxy statement, excluding changes resulting from substitutions by Selective's
Board because of retirement or death of a director or directors, removal of a
director or directors by Selective's Board or resignation of a director or
directors due to demonstrated disability or incapacity.

                (b)           Notwithstanding anything in the foregoing Section 
2(a) to the contrary, no Change in Control shall be deemed to have occurred for
the purposes of this Agreement by virtue of any transaction which results in the
Executive, or a group of persons which includes the Executive, acquiring,
directly or indirectly, voting securities of Selective.

                (c)           For the purpose of Section 2(a) the following
definitions shall apply:

                                (i)  the terms "person" and "beneficial  owner"
shall have the meanings set forth in Regulation 13D under the Exchange Act, as
such Regulation exists on the date hereof;

                                (ii)  the term "voting security" shall include
any security that has, or may have upon an event of default or in respect to any
transaction, a right to vote on any matter upon which the holder of any class of
common stock of Selective would have a right to vote;

                                (iii)  the term "group" shall have the meaning
set forth in Section 13(d)(3) of the Exchange Act; and

                                (iv)  the term "substantially all of the assets
of Selective" shall mean more than fifty percent (50%) of Selective's assets on
a consolidated basis, as shown in Selective's most recent audited balance sheet.

        3.     Continuation of Employment.

                Notwithstanding any termination date as may be specified in any
employment agreement in effect from time to time between the Company and the
Executive, in the event of a Change in Control, the Company agrees to continue
to employ the Executive, and, subject to the provisions of Section 4 hereof, the
Executive agrees to continue in the employ of the Company, in the capacity in
which the Executive was serving, and with the duties, responsibilities and
status of the Executive immediately prior to such Change in Control or in such
other capacity as shall be agreeable to the Executive, for a term commencing on
the date on which the Change in Control shall have occurred and ending three (3)
years after the date on which the Change in Control shall have occurred. 
Commencing on the date three (3) years after the date on which the Change in
Control shall have occurred and each anniversary date of the Change in Control
thereafter (each such date being hereinafter referred to as a "Renewal Date"),
the term of the Executive's employment shall automatically be renewed for one
(1) additional year unless at least twenty‑four (24) months prior to a Renewal
Date the Company or the Executive shall have given written notice in the manner
hereinafter prescribed that such employment shall not be renewed as of such
Renewal Date.  The provisions of this Section 3 shall survive any termination of
this Agreement pursuant to Section 1 hereof after a Change in Control and shall
continue in full force and effect.

2

--------------------------------------------------------------------------------




        4.     Termination of Employment Following Change in Control.

                The Executive shall be entitled to the benefits provided in
Section 5 hereof upon the termination of his employment during the term of this
Agreement, as the same may be extended, after a Change in Control has occurred,
unless such termination is:  (a)  due to the Executive's death or Retirement,
(b) by the Company for  Cause or Disability, or (c) by the Executive other than
for Good Reason (as such foregoing capitalized terms are hereinafter defined).

                                (i)  Termination by the Executive or by the
Company of the Executive's employment based on "Retirement" shall mean
termination: (A) at such age as shall be established by the Board prior to a
Change in Control for mandatory or normal retirement of Company executives in
general, which shall not be less than age 65, or (B) at any other retirement age
set by mutual agreement of the Company and the Executive and approved by the
Board.

                                (ii)  Termination by the Company of the
Executive's employment based on "Disability" shall mean termination because of
the Executive's physical injury or physical or mental illness which causes him
to be absent from his duties with the Company on a full‑time basis for a
continuous period in excess of the greater of:  (A) the period of disability
constituting permanent disability as specified under the Company's long‑term
disability insurance coverage applicable to the Executive prior to a Change in
Control or (B) six (6) calendar months, unless within thirty (30) days after
Notice of Termination (as hereinafter defined) is thereafter given the Executive
shall have returned to the full‑time performance of his duties.

                                (iii)  Termination by the Company of the 
Executive's employment based on "Cause" shall mean termination upon: (A) the
Executive's conviction of a felony (as evidenced by a binding and final
judgment, order or decree of a court of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal), (B) the continued willful failure
by the Executive to perform substantially his duties with the Company (other
than any such failure resulting from his incapacity due to physical injury or
physical or mental illness) for a period of thirty (30) days after a demand for
substantial performance is delivered to the Executive by the Board of Directors
of the Company which specifically identifies the manner in which the Board of
Directors believes that the Executive has not substantially performed his
duties, or (C) willful misconduct in the performance of the Executive's duties
and obligations to the Company which constitute common law fraud or other gross
malfeasance of duty; provided, however, that no termination for Cause pursuant
to clauses (B) or (C) shall occur unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than sixty‑six and two thirds percent (66 2/3%) of
the entire membership of the Board, excluding the Executive, at a meeting of the
Board called and held for the purpose (after reasonable notice to the Executive
and an opportunity for the Executive, together with his counsel, to be heard
before the Board), finding that in good faith opinion of the Board the Executive
was guilty of the conduct set forth in such clause (B) or (C) and specifying the
particulars thereof in reasonable detail.  For purposes of this clause (iii), no
act, or failure to act, on the part of the Executive shall be considered
"willful" unless done or omitted to be done by the Executive in bad faith and
without reasonable belief that his action or omission was in, or not opposed to,
the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to have
been done or omitted to have been done by the Executive in good faith and in the
best interests of the Company.

3

--------------------------------------------------------------------------------




                                (iv)  Termination by the Executive of his
employment for "Good Reason" shall mean (A) termination by the Executive based
on: (1) any reduction in his base salary below the annualized rate in effect on
the date preceding the date on which a Change in Control shall have occurred or
the Company's failure to increase (within 12 months of the Executive's last
increase in base salary) the Executive's base salary after a Change in Control
in an amount which at least equals, on a percentage basis, changes in the
Consumer Price Index, all items, for New Jersey in the preceding twelve (12)
months; or (2) a failure by the Company to continue in effect, or the material
reduction of any of Executive's benefits under, any Plan (as hereinafter
defined) in which the  Executive was participating on the date preceding the
date on which a Change in Control shall have occurred (or Plans providing the
Executive with at least substantially similar benefits) other than as a result
of the normal expiration of any such Plan in accordance with its terms as in
effect on the date preceding the date on which a Change in Control shall have
occurred, or the taking of any action, or the failure to act, by the Company
which would adversely affect the Executive's continued participation in any of
such Plans on at least as favorable a basis to him as was the case on the date
preceding the date on which a Change in Control shall have occurred or which
would materially reduce the Executive's benefits in the future under any such
Plans or deprive the Executive of any material benefit enjoyed by him at the
time of the Change in Control; or (3) without the Executive's express prior
written consent, the assignment to the Executive of any duties inconsistent with
his positions, duties, responsibilities and status with the Company immediately
prior to a Change in Control, or any diminution in the Executive's
responsibilities as an executive of the Company as compared with those he had as
an executive of the Company immediately prior to a Change in Control, or any
change in the Executive's titles or office as in effect immediately prior to a
Change in Control, or any removal of the Executive from, or failure to re‑elect
him to, any of such positions, except in connection with the termination of the
Executive's employment for Cause, Disability or Retirement or as a result of the
Executive's death or by his termination of his employment other than for Good
Reason; or (4) without the Executive's express prior written consent, the
imposition of a requirement by the Company that the Executive be based anywhere
other than where the Executive's office is located on the date preceding the
date on which a Change in Control shall have occurred; or (5) without the
Executive's express prior written consent, any reduction in the number of paid
vacation days to which the Executive was entitled as of the date preceding the
date on which a Change in Control shall have occurred; or (6) a failure by the
Company to provide the Executive with office, secretarial, computer and other
support services and facilities consistent with his position in the Company and
substantially equivalent to those available to the Executive on the date
preceding the date on which a Change in Control shall have occurred; or (7) the
failure by the Company to obtain from any successor to the business of the
Company, as set forth in Section 13, the assent to this Agreement, as described
in such Section 13; or (8) subsequent to a Change in Control, any purported 
termination of the Executive's employment which is not effected pursuant to a
Notice of Termination (as hereinafter defined) satisfying the requirements of
Section 4(v) (and, if applicable, Section 4(iii)), and for purposes of this
Agreement no such purported termination shall be effective; or (9) any breach by
the Company of any of the terms and conditions of any employment agreement
between the Company and the Executive or any agreement between the Company and
the Executive providing for incentive compensation, stock options, stock
appreciation rights, stock bonuses, pension benefits, group insurance or any
similar benefits; or (10) any requirement by the Company that the Executive be
absent from Executive's office on business travel or otherwise more than
forty‑five (45) days in any calendar year or for more than fourteen (14)
consecutive days at any time, or (B) a voluntary termination by the Executive
upon Notice of Termination given by the Executive to the Company no later than
six (6) months after the occurrence of a Change in Control, provided that
Executive shall not thereafter violate the provisions of any agreement between
the Executive and the Company relating to nondisclosure of confidential
information or noncompetition with the Company.  For purposes of this Agreement,
a "Plan" shall mean any plan, contract, authorization or arrangement, whether or
not set forth in any formal written documents, providing for compensation,
incentive compensation, non‑qualified supplemental retirement benefits, stock
options (whether or not in tandem with stock appreciation rights), stock
appreciation rights, long-term incentives, stock bonuses or restricted stock
grants or any employee benefit plan such as a pension, retirement, profit
sharing, medical, disability, accident, life insurance plan or a relocation plan
or policy or any other plan, program, policy or arrangement of the Company
intended to benefit the Executive or employees of the Company generally.

4

--------------------------------------------------------------------------------




                                (v)  Any termination of the Executive's
employment by the Company or by the Executive shall be communicated by a Notice
of Termination to the other party hereto.  For purposes of this Agreement, a
"Notice of Termination" shall mean a written notice given in the manner
hereinafter prescribed which shall indicate the specific termination provision
in this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and shall specify the date of
termination in accordance with this Agreement.

                                (vi)  "Date of Termination" following a Change
in Control shall mean:  (A) if the employment is to be terminated by the Company
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the performance of the Executive's
duties on a  full‑time basis during such thirty (30) day period), or (B) if the
employment is to be terminated by either party for any other reason, the date on
which Notice of Termination is given.

                                (vii)  In the event of dispute as to the
Executive's termination under Section 4(iv) the matter shall be forthwith
submitted to binding arbitration as hereinafter provided.

        5.     Payment of Benefits.

                (a)           If an event has occurred pursuant to Section 4
hereof which entitles the Executive to the benefits and rights set forth in this
Section 5, the Executive shall receive from the Company, or from the Escrow
Agent (as hereinafter defined), as the case may be, within five (5) days
following the Date of Termination (except as otherwise provided) all of the
following benefits, other than those benefits which he specifically elects by
written notice to the Company or to the Escrow Agent, as the case may be, not to
receive:

                                (i)  earned but unpaid base salary through the
Date of Termination at the rate in effect immediately prior to the time a Notice
of Termination is given plus any incentive compensation, benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any Plans have been accrued, earned or have become payable, but which have not
yet been paid to the Executive (including any amounts which previously had been
deferred at the Executive's request); and

                                (ii)  as severance pay and in lieu of any
further salary for periods subsequent to the Date of Termination (including any
payments of salary provided for by any employment agreement with the Company),
an amount in cash equal to the Executive's "annualized includible compensation
for the base period" (as defined in Section 280G(d)(1) of the Internal Revenue
Code of 1986, as amended (the "Code")), multiplied by a factor of 2.99.

                (b)           If an event has occurred pursuant to Section 4
hereof which entitles the Executive to the benefits and rights set forth in this
Section 5, the Executive shall be entitled to the benefits of any stock options,
stock appreciation rights, restricted stock grants, stock bonuses or other
benefits theretofore granted by the Company to the Executive under any Plan,
whether or not provided for in any agreement with the Company, provided,
however, that, except to the extent requiring approval of Selective's
stockholders, (i) all unvested stock options, stock appreciation rights,
restricted stock grants, stock bonuses, long-term incentives and similar
benefits shall be deemed to be vested in full on the Date of Termination,
notwithstanding any provision to the contrary or any provision requiring any act
or acts by the Executive in any agreement with the Company or Selective or any
Plan, and (ii) to the extent that any such stock options, stock appreciation
rights, restricted stock grants, stock bonuses, long-term incentives or similar
benefits shall require by its terms the exercise thereof by the Executive, the
last date to exercise the same shall, notwithstanding any provision to the
contrary in any agreement or any Plan, shall be the later to occur of (A) the
last date provided for such exercise in any agreement or Plan evidencing any
such stock options, stock appreciation rights, restricted stock grants, stock
bonuses, long-term incentives or similar benefits  or (B) the close of business
on the date which shall be one hundred twenty (120) days after the Date of
Termination and (iii) if the vesting pursuant hereto of any such stock options,
stock appreciation rights, restricted stock grants, stock bonuses, long-term
incentives or similar benefits shall have the effect of subjecting the Executive
to liability under Section 16(b) of the Exchange Act or any similar provision of
law, the vesting date thereof shall be deemed to be the first day after the
Termination Date on which such vesting may occur without subjecting the
Executive to such liability.

5

--------------------------------------------------------------------------------




                (c)           If an event has occurred pursuant to Section 4
hereof which entitles the Executive to the benefits and rights set forth in this
Section 5, the Company shall maintain in full force and effect, for the
continued benefit of the Executive and his dependents for a period terminating
on the earliest of:  (i) three (3) years after the Date of Termination or (ii)
the commencement  date of equivalent benefits from a new employer, all insured
and  self‑insured employee welfare benefit Plans in which the Executive  was
entitled to participate immediately prior to the Date of Termination, provided
that the Executive's continued participation is not barred under the general
terms and provisions of such Plans.  In the event that the Executive's
participation in any such Plan is barred by its terms, the Company, at its sole
cost and expense, shall arrange to have issued for the benefit of the Executive
and his dependents individual policies of insurance providing benefits
substantially similar (on an after‑tax basis) to those which the Executive
otherwise would have been entitled to receive under such Plans pursuant to this
Section 5(c).  If, at the end of three (3) years after the Termination Date, the
Executive has not previously received or is not receiving equivalent benefits
from a new employer, or is not otherwise receiving such benefits, the Company
shall arrange, at its sole cost and expense, to enable him to convert his and
his dependents' coverage under such Plans to individual policies or programs
upon the same terms as employees of the Company may apply for such conversions
upon termination of employment.

                (d)           Except as specifically provided in Section 5(c)
above, the amount of any payment provided for in this Section 5 shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.  The Executive shall not
be required to mitigate any amounts payable or benefits provided under this
Agreement by seeking or accepting other employment.

                (e)           The rights and benefits provided herein shall be
in addition to, and not (except as provided in this Agreement) to the exclusion
of, any other rights and benefits that may be available to the Executive in
regard to or arising out of the termination of the Executive's employment,
including claims for breach of contract  or for violation of relevant
employment, worker's compensation or  employee benefits laws.  The prosecution
or enforcement of rights  granted by this Agreement or the election to take
benefits under  this Agreement shall in no manner constitute an election of
rights or remedies by the Executive other than in respect of this Agreement.

                (f)            Notwithstanding anything in this Agreement to
the  contrary, if any of the payments or benefits provided for in this
Agreement, together with any other payments or benefits which the Executive has
the right to receive from the Company (including,  without limitation, any
amounts payable under any employment  contract with the Company), would
constitute a "parachute payment" (as defined in Section 280G(b)(2) of the Code),
the payments and benefits due to the Executive shall be reduced, in such order
of priority and amount as the Executive shall elect, to the largest amount as
will result in no portion of such payments being subject to the excise tax
imposed by Section 4999 of the Code.  Notwithstanding anything in the foregoing
to the contrary, any dispute or controversy regarding whether any payments under
this Agreement must be reduced pursuant to this Section 5(f) shall be
conclusively settled by an independent accounting firm acceptable to each of the
parties hereto, or, if no firm is acceptable to both parties hereto, each of the
Executive and the Company shall select  an accounting firm acceptable to it, and
such accounting firms shall together designate an independent accounting firm to
settle such dispute or controversy, and such settlement shall be binding upon
both parties, provided, however, that any accounting firm  designated to settle
any dispute or controversy hereunder shall not have been previously retained by
either party for a period of a least two (2) years subsequent to the date of
this settlement of  such dispute or controversy.  The Company or the Escrow
Agent, as  the case may be, may withhold from any benefits payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

                (g)           In the event that a court of competent
jurisdiction shall determine that any portion of the payment and benefits paid
to the Executive pursuant to this Agreement shall have constituted a "parachute
payment" (as defined in Section 280G(b)(2) of the Code) and subject to an excise
tax under Section 4999(a) of the Code, the Company shall pay to the Executive in
cash such additional amount as is necessary so that the total amount received by
the Executive under this Agreement, after payment of any applicable taxes on
such total amount (including, without limitation, federal, state or local income
taxes, any taxes imposed by Section 4999(a) of the Code and any taxes in respect
of any amount payable to the Executive under this Section 5(g)) shall not  be
less than the net after tax amount that the Executive would have been entitled
to receive under this Agreement had such excise tax under Section 4999(a) not
been imposed.  The Company shall pay such additional amount to the Executive
within thirty (30) days after the Executive gives written notice to the Company
that such determination has been made by a court of competent jurisdiction.

6

--------------------------------------------------------------------------------




        6.     Escrow of Benefits.

                (a)           At any time after the occurrence of a Change in
Control, the Company shall, upon the written request of the Executive, promptly
deliver to a bank or other institution acceptable to the Executive, as escrow
agent (the "Escrow Agent"), an amount of cash or certificates of deposit,
treasury bills or irrevocable letters of credit adequate to fully fund the 
obligations of the Company under this Agreement.

                (b)           The escrow agreement or arrangement between the
Company and the Escrow Agent shall provide that amounts payable to the Executive
under this Agreement shall be paid by the Escrow Agent to the Executive five (5)
days after written demand therefore by the Executive to the Escrow Agent, with a
copy to the Company, certifying that such amounts are due and  payable under
this Agreement because of the occurrence of an event specified under  Section 4
hereof.  Such escrow agreement or arrangements shall also provide that if the
Company shall, prior to payment by the Escrow Agent, object in writing to the
Escrow Agent, with a copy to the Executive, as to the payment of any amounts
demanded by the Executive under this Agreement, certifying that such amounts are
not due and payable to the Executive because an event specified in  Section 4
hereof has not occurred, such dispute shall be resolved by binding arbitration
as hereinafter set forth.

                (c)           Such escrow agreement or arrangements shall
further provide that any dispute described in Section 6(b) hereof shall be
forthwith submitted to binding arbitration as hereinafter provided.

        7.     Arbitration.

                Any disputes arising under Section 4(iv) or Section 6(b) hereof
shall be forthwith submitted to binding arbitration by  three (3) arbitrators in
Newark, New Jersey, under the expedited rules of the American Arbitration
Association then obtaining.  One such arbitrator shall be selected by each of
the Company and the Executive, and the two arbitrators so selected shall  select
the third arbitrator.  Selection of all three arbitrators shall be made  within
thirty (30) days after the date the dispute arose.  Such arbitration shall be
limited solely to a determination of whether or not an event has occurred
pursuant to Section 4 of this Agreement which entitles the Executive to the
benefits and rights set forth in Section 5 of this Agreement.  The written
decision of the arbitrators shall be rendered within ninety (90) days after
selection of the third arbitrator.  The decision of the arbitrators  shall be
final and binding on the Company and the Executive and may be entered by either
party in any court having jurisdiction.

        8.     Enforcement of Rights.

                The Company, and any survivor of any business combination  with
the Company causing rights to accrue to the Executive under this Agreement,
shall pay all the Executive's legal, accounting and arbitration fees and
expenses and costs as they become due, which the Executive may become obligated
to pay in obtaining, enforcing, retaining or defending any right or benefit
provided by this Agreement, whether in respect of any enforcement undertaken or
demand made by the Executive that is successful or in respect of any enforcement
undertaken or demand made in good faith by the Executive that is not
successful.  If judgment is rendered against any of such persons, it will pay
the Executive, unless expressly included in the judgment, prejudgment interest
from the date of the Notice of Termination at the prime rate being charged by
Midlantic National Bank on the date of the Notice of Termination.

        9.     Executive's Commitment.

                The Executive agrees that subsequent to his period of employment
with the Company, he will not at any time communicate or disclose to any
unauthorized person, without the written consent of the Company, any proprietary
or confidential information concerning the business affairs, products or
customers of the Company which, if disclosed, would have a material adverse
effect upon the business or operations of the Company and its subsidiaries,
taken as a whole; it being understood, however, that the obligations of this
Section 9 shall not apply to the extent that the aforesaid matters:  (a) are
disclosed in circumstances where the Executive is legally required to do so or
(b) become generally known to and available for use by the public otherwise than
by the Executive's wrongful act or omission.

7

--------------------------------------------------------------------------------




        10.  Severability.

                If  any  one or more of the provisions (or any part thereof) of
this Agreement would be, invalid, illegal or unenforceable in any respect under
applicable law, then such provision (or any part thereof) shall be deemed
modified to the extent necessary to render it valid while most nearly preserving
its original intent; no provision (or any part thereof) of this Agreement shall
be affected by another provision (or any part thereof) of this Agreement being
held invalid.

        11.  Notice.

                For the purposes of this Agreement, notices, requests, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given: (i) when delivered personally, or
(ii) three (3) days after having been mailed by registered or certified mail,
return receipt  requested, or (iii) one (1) day after having been sent by
telegraph  or mailed by express mail or other overnight courier service,
postage, telegraph, courier and registry fees, as the case may be, prepaid and
addressed to the addresses set forth in the first paragraph of this Agreement or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon receipt.  All notices to the Company shall be directed to
the attention of the President of the Company.

        12.  Merger; Amendment; Waiver.

                (a)           This Agreement supersedes all other agreements,
arrangements and understandings, and merges all negotiations and discussions,
with respect to the subject matter hereof; provided, however, that this
Agreement shall not, except to the extent  specifically provided herein,
supersede or limit the rights, duties  or obligations that the Executive may
have under any written  employment agreement with the Company.

                (b)           This Agreement may be amended or modified only by 
a writing signed by both parties.  No further agreement between the  parties
shall be deemed to supersede, amend or modify this Agreement unless a statement
to that effect is made in such future agreement or the enforcement of such
agreement would give rise to conflicting obligations between the Executive on
the one hand and  the Company, its successor or other bound party on the other
hand;  in the latter case, however, this Agreement shall be deemed to be
superseded, amended or modified only to the extent necessary to avoid such
conflict.

                (c)           The waiver of the non‑performance of any
obligation  under this Agreement shall apply to that non‑performance only and
shall not constitute a waiver, modification or amendment of this  provision
giving rise to such obligation.

        13.  Successors; Binding Agreement.

                (a)           The Company will require any successor (whether 
direct or indirect, by merger, consolidation or other combination other than a
sale of assets) to the business of the Company, by agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall constitute Good Reason for termination by the
Executive of his employment, and, if a Change in Control shall have occurred,
the Executive shall be entitled to the benefits set forth in Section 5 of this
Agreement, except that for purposes of implementing the foregoing, the date.  On
which any such succession  becomes effective shall be deemed the Date of
Termination.  As  used in this Agreement, the "Company" shall mean the Company
as hereinbefore defined, and any successor and assign to its business as
aforesaid which executes and delivers the agreement provided for in this Section
13 or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation  of law.

                (b)           This Agreement shall inure to the benefit of and
be  enforceable by the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees of the
Executive.  If the Executive should die while any amount would still be payable
to him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall  be paid in accordance with the terms of this Agreement
to the Executive's devisee, legatee or other designee or, if there be no such
designee, to his estate.

8

--------------------------------------------------------------------------------




        14.  Governing Law.

                This Agreement is being made in the State of New Jersey and
shall be governed by, and interpreted and construed with reference to, the laws
of New Jersey.

        15.  Headings.

                Headings in this Agreement are for convenience of reference
only  and shall not be used to construe or interpret this Agreement.

        16.  Counterparts.

                This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

        IN WITNESS WHEREOF, the parties hereunder have executed this Agreement
as of the date first above written.

 

 

 

SELECTIVE INSURANCE COMPANY OF AMERICA

 

 

 

 

 

By:  /s/ Gregory E.  Murphy

 

        Gregory E. Murphy,
        Chairman, President and Chief Executive Officer

 

 

 

 

 

        /s/ Michael H. Lanza

 

        Michael H. Lanza

 

 

 

 

9

 

--------------------------------------------------------------------------------




        In consideration of the covenants of the Executive hereinabove set
forth, Selective hereby guarantees to the Executive the full performance by the
Company of all of its obligations under the foregoing Termination Agreement.

 

 

 

SELECTIVE INSURANCE GROUP, INC.

 

 

 

 

 

By:  /s/ Gregory E.  Murphy

 

        Gregory E. Murphy,
        Chairman, President and Chief Executive Officer

 

 

 

 

 

10